Citation Nr: 0411470	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  02-05 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for seborrheic dermatitis 
of the head, legs, arms, and buttocks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




REMAND

The veteran had active military service from June 1974 to 
June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in August 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

In the present case, the veteran requested a hearing before a 
member of the Board (now Veterans Law Judge) in his VA Form 
9, "Appeal to Board of Veterans' Appeals," dated in May 
2002, and indicated that he would appear before a Veterans 
Law Judge appearing at his local RO.  In January 2003, the 
veteran canceled this hearing in writing, requesting that a 
hearing before a Veterans Law Judge appearing in Washington, 
D.C. be scheduled in its place.

In February 2003, the RO notified the veteran that his 
records were being transferred to the Board.  And in November 
2003, the Board notified that a hearing had been scheduled 
for the veteran to testify before a Veterans Law Judge on 
March 2, 2004.

In February 2004, the undersigned Veterans Law Judge approved 
the veteran's request to reschedule his hearing, under 
38 C.F.R. § 20.702 (2003).  However, the veteran was 
apparently still scheduled for a hearing before a Veterans 
Law Judge at the local RO, for which he failed to appear.  In 
March 2004, the Board received a letter from the veteran 
explaining that there had been a mistake.  He enclosed a copy 
of a letter his representative had sent, dated in January 
2004, requesting that his hearing before the Board in 
Washington, D.C. be canceled and that he be given the 
opportunity to testify before a Veterans Law Judge appearing 
at the local RO by way of video teleconference.

In March 2004, the undersigned Veterans Law Judge approved 
the veteran's request for the requested video teleconference 
hearing before a Veterans Law Judge originating from the 
local RO.  See 38 C.F.R. § 20.702 (2003)

The Board further notes that the only issue over which the 
Board clearly has appellate jurisdiction is that set forth on 
the title page.  However, the veteran has since filed a 
timely notice of disagreement with the RO's December 2002 
decision, which determined that new and material evidence 
sufficient to reopen the previously denied claims for service 
connection for the residuals of injury to the left thigh 
muscle, and for a lumbar spine condition had not been 
received.  The RO should also thus issue a statement of the 
case regarding these issues, and should apprise the veteran 
of his right to submit a substantive appeal as to these 
issues, and to have his claim reviewed by the Board.  See 
Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Finally, the veteran submitted additional evidence directly 
to the Board in March 2004, which the RO has not had the 
opportunity to review and of which to issue a supplemental 
statement of the case in consideration.  See Disabled 
Veterans of America v. Secretary of Veterans Affairs (DAV v. 
Sec'y of VA), 327 F.3d 1339 (Fed. Cir. 2003); 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the regional office 
(RO) for the following development:

1.  The RO should schedule the veteran 
for a hearing before a Veterans Law Judge 
appearing by video teleconference at the 
RO.

2.  The RO should also issue a statement 
of the case regarding the issue of 
whether new and material has been 
submitted to reopen the previously denied 
claims seeking service connection for the 
residuals of injury to the left thigh 
muscle, and for a lumbar spine condition.  
The veteran should be apprised of his 
right to submit a substantive appeal as 
to these issues and to have his claims 
reviewed by the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



		
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





